\ooo\lo\u\.r>wn\)._.

NNN[\)NN[\)|\)[\J»-‘»-l»-l»-l»-l)-‘»-\»-l»-)-\
OO`.]O\Lh-l>b-)N'_‘O\QOO\IO\U\J>~UJN'-‘O

MERIEM L. HUBBARD, No. 155057
Email: mhubbard@paciflclegal.org
J. DAVID BREEMER, No. 215039
Email: jbreemer@paciflclegal.org
Pacific Legal Foundation

930 G Street

Sacramento, California 95814
Telephone: (916) 419-7111
Facsimile: (916) 419-774'7

Attorneys for PlaintiHs Lyndsey Ballinger
and Sharon Ballinger

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

LYNDSEY BALLINGER and SHARON_ No. 4:18-cV-O7186-HSG
BALLINGER,

STIPULATION TO MODIFY

Plaintiffs, BRIEFING SCHEDULE OF
DEFENDANT’S MOTION TO
v. DISMISS PLAINTIFFS’
COMPLAINT; DECLARATION
CITY OF OAKLAND, OF MERIEM L. HUBBARD;
ORDER
Defendant.

 

 

 

Stip. to Modify Briefing Schedule
NO. 4:]8-cV-07186-HSG 1

 

\OOQ\\O\Ul-|>b~)[\)»-a

NNN[\)NNN[\)[\)>_~»-»»-l)-l)-\)-r-\)-Ir_¢»-\
OO\IO\!Jl-LL)JN*_‘O\OOQ\]O\U'l-PWN'-‘O

 

STIPULATION TO MODIFY BRIEFING SCHEDULE
RECITALS

1. Defendant City of Oakland and Plaintiffs Lyndsey Ballinger and Sharon
Ballinger have conferred regarding the briefing schedule on Defendant’s Motion to
Dismiss Plaintiffs’ Complaint (Dkt. 13) (the “Motion”).

2. Plaintiffs’ opposition to the Motion is due on February 1, 2019. Plaintiffs
request three extra days to file the opposition, which would allow the opposition to be
Hled on January 4, 2019.

3. Defendant’s reply in support of the Motion is presently due on February 15,
2019. Defendant is willing to stipulate to Plaintiffs’ requested extension on condition
that Plaintiffs agree that Defendant may have an additional three extra days to file
its reply brief in support of the Motion, which would then be due on February 18, 2019.

STIPULATION

WHEREFORE, the parties stipulated and agree to the following schedule for
briefing the opposition and reply on the Motion:

Opposition: Due February 4, 2019.

Reply: Due February 18, 2019.

lT IS SO STIPULATED

DATED: January 30, 2019.

MERIEM L. HUBBARD
J. DAVID BREEMER

By s/ Meriem L. Hubbard

MERIEM L. HUBBARD
Attorneys for Plaintiffs LYNDSEY BALLINGER
and SHARON BALLINGER

DATED: January 30, 2019.

BARBARA J. PARKER, City Attorney

MARIA BEE, Chief Assistant City Attorney
DAVID A. PEREDA, Special Counsel

KEVIN P. l\/.[CLAUGHLIN, Deputy City Attorney

By s/ Kevin P. McLaughlin
Attorneys for Defendant

CITY OF OAKLAND

Stip. to Modify Brieflng Schedule
NO. 4:18-cv-07186-HSG 2

 

\OOO\IO\U\.I:~L».\|\)

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

DECLARATION OF MERIEM L. vHUBBARD

l, MERIEM L. HUBBARD, declare as'follow:

1. I am a senior attorney at Pacific Legal Foundation, and am one of the
attorneys representing Plaintiffs Lyndsey and Sharon Ballinger. The following facts
are within my personal knowledge and, if called upon to testify, I could and would
testify competently with respect thereto, except as to those matters stated on
information and belief, and as to those matters, I believe them to be true.

2. Counsel for Plaintiffs Lyndsey and Sharon Ballinger and counsel for the
Defendant City of Oakland have conferred regarding the briefing schedule on
Defendant’s Motion to Dismiss Plaintiffs’ Complaint (Dkt. 13) (the “Motion”).

3. Plaintiffs’ opposition to the Motion is presently due on February 1, 2019.
Plaintiffs request an additional three days (one business day) to file the opposition to
the Motion.

4. Defendant’s reply in support of the Motion is presently due on February 15,
2019. Defendant is willing to stipulate to Plaintiffs’ requested extension on condition
that Plaintiffs agree that Defendant may have an additional three days (one business
day) to file its reply in support of the Motion.

5. As a result, the parties have stipulated that Plaintiffs’ Opposition should
be due on February 4, 2019, and Defendant’s Reply should be due on February 18,
2019.

6. The parties previously agreed to an extension of time, Which was approved
by this Court on January 9, 2019.

7 . The requested time modification Will not alter the schedule for this case.

8. Pursuant to Local Rule 5-1(i)(3), I attest that concurrence in the filing of
this document has been obtained from each of the other signatories.

///
///

///

Stip. to Modify Briefing Schedule
No. 4:18-cv-0'7186-HSG 3

 

\QOO\IO\Ul-h

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

l declare under penalty of perjury under laws of the United States of America
that the foregoing is true and correct. Executed on this 30th day of January, 2019, at

Sacramento, California.

/s/ Meriem L. Hubbard
MERIEM L. HUBBARD

Stip. to Modify Briefing Schedule
No. 4:18-cv~07186-HSG 4

 

\DCQ\IO\Ul-I>L»l\.)»-l

l\)l\.)[\.)[\.)[\.)[\)\\.)l\.)[\)»-\)-¢r_l)-¢\-\)-ir_l>-l>_\>-¢
OQ\IO\LlI-LL)JN'-‘O\DO°\'lc\M-bwi\)*-*O

 

ORDER
The Court, having considered the Stipulation of the parties, and good cause
appearing therefor, hereby modifies the schedule for briefing the opposition and reply
on Defendant’s Motion to Dismiss Plaintiffs’ Complaint (Dkt. 13):
Opposition: Due February 4, 2019.
Reply: Due February 18, 2019.
IT IS SO ORDERED.

Dated: January 31, 2019 .
Hon. Ha ood S. Gilliam, Jr.
UNITED STATES DISTRICT JUDGE

Stip. to Modify Briefing Schedule
No. 4:18-cV-07186-HSG 5

 

